Citation Nr: 1524771	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-01 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 30 percent prior to February 7, 2012, for an adjustment disorder with mixed anxiety and depressed mood, also to a rating higher than 50 percent from February 7, 2012 to July 18, 2014.

(Effectively since July 19, 2014, the Veteran has had a 100 percent rating for this service-connected disability).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1974 to December 1976.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for an adjustment disorder with mixed anxiety and depressed mood (which previously had been rated as psychiatric or sleep apnea syndrome).  An initial 30 percent evaluation was assigned retroactively effective from September 30, 2010.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others; this will compensate the Veteran for this variance.).

In another decision since issued in August 2014, a Decision Review Officer (DRO) at the the RO increased the rating for this service-connected disability from 30 to 50 percent as of February 7, 2012, and to even higher, 100 percent, from July 19, 2014 onwards.  The Veteran has continued to appeal for higher ratings for the times earlier when he did not have this 100 percent rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

There is an outstanding hearing request, however, so rather than immediately deciding this appeal the Board is REMANDING the claim to the Agency of Original Jurisdiction (AOJ).



REMAND

The Veteran's February 2012 Substantive Appeal to the Board (on VA Form 9) included a request to appear at a hearing before the Board at the RO.

In March 2012, the Veteran clarified that he wanted a videoconference hearing before the Board.  He is entitled to this hearing before deciding his appeal of this claim.  38 C.F.R. §§ 20.700(a) and (e), 20.703 (2014).  Although the AOJ acknowledged this pending hearing request on the January 2015 VA Form 8 (Certification of Appeal), there is no indication this requested hearing actually has been scheduled.

Accordingly, this claim is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board regarding this claim for higher ratings for the adjustment disorder with mixed anxiety and depressed mood.  Appropriately notify the Veteran of the time, date and location of this hearing.  Put a copy of this notification letter in his claims file.  If he changes his mind and elects not to have this hearing, or fails to report for it on the date it is scheduled to occur, then also document this in his claims file.  After he has been afforded the opportunity for this hearing, the case should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

